UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32936 HELIX ENERGY SOLUTIONS GROUP, INC. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 95–3409686 (I.R.S. Employer Identification No.) 400 North Sam Houston Parkway East Suite 400 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 618–0400 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√ ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [√] Accelerated filer [] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [√] As of October 26, 2010,105,455,523 shares of common stock were outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Balance Sheets – September 30, 2010 (Unaudited) and December 31, 2009 1 Condensed Consolidated Statements of Operations (Unaudited) – Three months ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Operations (Unaudited) – Nine months ended September 30, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows (Unaudited) – Nine months ended September 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 56 Item 4. Controls and Procedures 57 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 58 Item1A Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 6. Exhibits 59 Signatures 60 Index to Exhibits 61 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements. HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable — Trade, net of allowance for uncollectible accounts of $4,419and $5,172, respectively Unbilled revenue Costs in excess of billing Other current assets Total current assets Property and equipment Less — accumulated depreciation ) ) Other assets: Equity investments Goodwill Other assets, net $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current maturities of long-term debt Total current liabilities Long-term debt Deferred income taxes Asset retirement obligations Other long-term liabilities Total liabilities Convertible preferred stock Commitments and contingencies Shareholders’ equity: Common stock, no par, 240,000 shares authorized, 105,450 and 104,281 shares issued, respectively Retained earnings Accumulated other comprehensive loss ) ) Total controlling interest shareholders’ equity Noncontrolling interests Total equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Three Months Ended September 30, Net revenues: Contracting services $ $ Oil and gas Cost of sales: Contracting services Oil and gas Oil and gas property impairments Gross profit Gain on oil and gas derivative contracts Gain on sale or acquisition of assets, net 13 — Selling and administrative expenses ) ) Income (loss) from operations ) Equity in earnings of investments Gain on sale of Cal Dive common stock — Net interest expense ) ) Other income (expense) ) Income before income taxes Provision for income taxes Income from continuing operations Discontinued operations, net of tax — Net income, including noncontrolling interests Less: net income applicable to noncontrolling interests ) ) Net income applicable to Helix Preferred stock dividends ) ) Net income applicable to Helix common shareholders $ $ Basic earnings per share of common stock: Continuing operations $ $ Discontinued operations — Net income per common share $ $ Diluted earnings per share of common stock: Continuing operations $ $ Discontinued operations — Net income per common share $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Nine Months Ended September 30, Net revenues: Contracting services $ $ Oil and gas Cost of sales: Contracting services Oil and gas Oil and gas property impairments Gross profit Gain on oil and gas derivative contracts Gain on sale or acquisition of assets, net Selling and administrative expenses ) ) Income (loss) from operations ) Equity in earnings of investments Gain on sale of Cal Dive common stock — Net interest expense ) ) Other income (expense) ) Income (loss) before income taxes ) Provision (benefit) for income taxes ) Income (loss) from continuing operations ) Discontinued operations, net of tax ) Net income (loss), including noncontrolling interests ) Less: net income applicable to noncontrolling interests ) ) Net income (loss) applicable toHelix ) Preferred stock dividends ) ) Preferred stock beneficial conversion charges — ) Net income (loss) applicable to Helix common shareholders $ ) $ Basic earnings (loss) per share of common stock: Continuing operations $ ) $ Discontinued operations — Net income (loss) per common share $ ) $ Diluted earnings (loss) per share of common stock: Continuing operations $ ) $ Discontinued operations — Net income (loss) per common share $ ) $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss), including noncontrolling interests $ ) $ Adjustments to reconcile net income (loss), including noncontrolling interests to net cash provided by operating activities Depreciation and amortization Asset impairment charge and dry hole expense Equity in earnings of investments, net of distributions — ) Amortization of deferred financing costs Loss (income) from discontinued operations 44 ) Stock compensation expense Amortization of debt discount Deferred income taxes ) ) Excess tax benefit from stock-based compensation Gain on sale or acquisition of assets ) ) Unrealized (gain) losson derivative contracts ) Gain on sale of investment in Cal Dive common stock ) Changes in operating assets and liabilities: Accounts receivable, net ) Other current assets Income tax payable Accounts payable and accrued liabilities ) Asset retirement obligation costs ) ) Other noncurrent, net ) ) Cash provided by operating activities Cash used in discontinued operations ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Investments in equity investments — ) Distributions from equity investments, net Insurance recovery for capital items — Proceeds from sale of Cal Dive common stock — Reduction in cash from deconsolidation of Cal Dive — ) Proceeds from sales of property Other ) ) Net cash (used in) provided by investing activities ) Cash provided by discontinued operations — Net cash (used in) provided byinvesting activities ) 4 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Continued) (in thousands) Nine Months Ended September 30, Cash flows from financing activities: Repayment of Helix Term Loan $ ) $ ) Repayments on Helix Revolver — ) Repayment of MARAD borrowings ) ) Borrowings on CDI Revolver — Repayments on CDI Term Note — ) Deferred financing costs ) ) Repurchases of common stock ) ) Excess tax benefit from stock-based compensation ) ) Loan note repayment, preferred stock dividends paid and other ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase in cash and cash equivalents Cash and cash equivalents: Balance, beginning of year Balance, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 – Basis of Presentation The accompanying condensed consolidated financial statements include the accounts of Helix Energy Solutions Group, Inc. and its majority-owned subsidiaries (collectively, "Helix" or the "Company"). Unless the context indicates otherwise, the terms "we," "us" and "our" in this report refer collectively to Helix and its majority-owned subsidiaries.Until June 2009, Cal Dive International, Inc. (collectively with its subsidiaries referred to as “Cal Dive” or “CDI”) was a majority-owned subsidiary of Helix.Helix sold substantially all its ownership interest in Cal Dive during 2009 (see Note 4 below and Note 3 of our Annual Report on Form 10-K for the year ended December 31, 2009 (“2009 Form 10-K”)).All material intercompany accounts and transactions have been eliminated. These unaudited condensed consolidated financial statements have been prepared pursuant to instructions for the Quarterly Report on Form 10-Q required to be filed with the Securities and Exchange Commission (“SEC”), and do not include all information and footnotes normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles. The accompanying condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles and are consistent in all material respects with those applied in our 2009 Form 10-K.The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures.Actual results may differ from our estimates.Management has reflected all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that it believes are necessary for a fair presentation of the condensed consolidated balance sheets, results of operations, and cash flows, as applicable. The operating results for the periods ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Our balance sheet as of December 31, 2009 included herein has been derived from the audited balance sheet as of December 31, 2009 included in our 2009 Form 10-K. These unaudited condensed consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements and notes thereto included in our 2009 Form 10-K. Certain reclassifications were made to previously reported amounts in the condensed consolidated financial statements and notes thereto to make them consistent with the current presentation format. Note 2 – Company Overview We are an international offshore energy company that provides reservoir development solutions and other contracting services to the energy market as well as to our own oil and gas properties. Our Contracting Services segment utilizes our vessels, offshore equipment and methodologies to deliver services that encompass the complete lifecycle of an offshore oil and gas field and that may reduce finding and development costs. Our Contracting Services operations are located primarily in the Gulf of Mexico, North Sea, Asia Pacific and West Africa regions.Our Oil and Gas segment engages in exploration, development and production activities. Our current oil and gas operations are located exclusively in the Gulf of Mexico. Contracting Services Operations We seek to provide services and methodologies that we believe are critical to finding and developing offshore reservoirs and maximizing production economics.Our “life of field” services are segregated into three disciplines: subsea construction, well operations and production facilities. We have disaggregated our contracting services operations into two continuing reportable segments: Contracting Services and Production Facilities. Our Contracting Services business primarily consists of subsea construction, well operations activities and robotics.Formerly, we had a third Contracting Services segment, Shelf Contracting, which represented the assets of CDI.We sold substantially all of our ownership of CDI through various transactions in 2009 (Note 4).Our Production Facilities business includes our equity investments (Note 8) in Deepwater Gateway, L.L.C. (“Deepwater Gateway”) and Independence Hub, LLC (“Independence Hub”) as well as our majority ownership ofthe Helix Producer I (“HP I”) vessel. 6 Table of Contents Oil and Gas Operations We began our oil and gas operations to provide a more efficient solution to offshore abandonment, to expand our off-season asset utilization of our contracting services business, and to generate incremental returns. Over time, we evolved this business model to include not only mature oil and gas properties but also proved and unproved reserves yet to be developed and explored. This has led to the assembly of services that allows us to create value at key points in the life of a reservoir from exploration through development, life of field management and operating through abandonment. Discontinued Operations In April 2009, we sold Helix Energy Limited (“HEL”), our former reservoir technology consulting business, to a subsidiary of Baker Hughes Incorporated for $25 million.As a result of the sale of HEL, which entity’s operations were conducted by its wholly owned subsidiary, Helix RDS Limited (“Helix RDS”), we have presented the results of Helix RDS as discontinued operations in the accompanying condensed consolidated financial statements.HEL and Helix RDS were previously included in our Contracting Services segment. Business Strategy Over the past two years, we have focused on improving our balance sheet by increasing our liquidity through reductions in planned capital spending as well as dispositions of our non-core business assets.Since the beginning of 2009, dispositions of non-core business assets resulted in the receipt of the following pre-tax proceeds: · Sold six oil and gas properties for approximately $25 million; · Sold a total of 15.2 million shares of CDI common stock held by us to CDI for $100 million in separate transactions in January and June 2009; · Sold a total of 45.8 million shares of CDI common stock held by us to third parties in two separate public secondary offerings for approximately $404.4 million, net of underwriting fees, in June 2009 and September 2009 (for additional information regarding the sales of CDI common shares by us see Note 4); and · Sold Helix RDS Limited, our subsurface reservoir consulting business for $25 million in April 2009. In March 2010, we announced that we had engaged advisors to assist us with evaluating potential alternatives for the disposition of our oil and gas business.At the time of the filing of this Quarterly Report on Form 10-Q, we do not have an approved or definitive plan for the disposition of our oil and gas business. Recent Events in Gulf of Mexico Oil Spill On April 20, 2010, an explosion occurred on the Deepwater Horizon drilling rig located on the site of the Macondo well at Mississippi Canyon Block 252.The resulting events included loss of life, the complete destruction of the drilling rig and an oil spill, the magnitude of which was unprecedented in U.S territorial waters.After months of coordinated containment efforts, the operator of the Macondo project, BP PLC (“BP”), controlled the flow of the oil and permanently plugged the well.As previously disclosed,three of our vessels, the Q4000, the Express and the HP I,participated in the coordinated containment response to the oil spill in the Gulf of Mexico.All three vessels were released by BP in October. Drilling Moratorium On May 12, 2010, the U.S. Department of Interior (“DOI”) announced a total moratorium on new drilling in the Gulf of Mexico.This moratorium also affected 33 in progress deepwater wells.On May 28, 2010 the moratorium on drilling in the shallow water of the Gulf, defined as water depths less than 500 feet, was lifted.However,the DOI extended the drilling moratorium on deepwater wells through November 2010.On October 12, 2010, the DOI lifted the drilling moratorium on deepwater wells and instructed the Bureau of Ocean Energy Management, Regulation and Enforcement(“BOEMRE”) that it could resume issuing drilling permits subject to a company’scompliancewith all revised drilling, safety and environmental requirements.No deepwater drilling permits have been issued since the lifting of the 7 Table of Contents drilling moratorium and relatively few shallow water drilling permits have been issued since its ban was lifted in May 2010. New Reclamation Requirements On September 15, 2010, BOEMRE issued Notice to Lessees (NTL) 2010-G05 with an effective date of October 15, 2010.The NTL continues the previously mandated timeframe for decommissioningstructures (platforms and pipelines) and wells on terminated leases, which requires the lessee to commence reclamation activities within 12 months following the termination of any federal lease.The new requirements of the NTL mandate that leaseholders of active oil and gas leases submit plans to abandon wells and structures that have been inactive over the past five years.These types of structures are commonly referred to as “idle iron” within the industry.Pursuant to the new regulations, operators of properties with idle iron must submit plans to BOEMRE that address the removal of dormant structures within the next five yearsand dormant wells over the next three years.This new mandate may have the effect of accelerating the timing of certain reclamation activities at some of our oil and gas fields.We are evaluating the potential impact of this NTL on our oil and gas properties and expect to complete this assessment by year-end 2010. As noted above, the most significant potential impact of these new requirements is the acceleration of certain oil and gas reclamation activities.In situations where this could ultimately apply, the acceleration would serve to increase a field’s recorded abandonment liability by reducing the discount effect on the liability.The effect of this change on the existing asset retirement obligation would either be recorded as an increase to a field’s property, plant and equipment value if the field continues to have operations (this increase would impact that property’s depletion rate on a prospective basis) or as an immediate operating charge in our statement of operations for properties that have no current operations, although such cases should be rare. Note 3 – Details of Certain Accounts Other current assets consisted of the following as of September 30, 2010 and December 31, 2009: September 30, December 31, (in thousands) Other receivables $ $ Prepaid insurance Other prepaids Inventory Current deferred tax assets Hedging assets Gas imbalance Income tax receivable Other $ $ Other assets, net, consisted of the following as of September 30, 2010 and December 31, 2009: September 30, December 31, (in thousands) Restricted cash $ $ Deferred drydock expenses, net Deferred financing costs Intangible assets with finite lives, net Other $ $ 8 Table of Contents Accrued liabilities consisted of the following as of September 30, 2010 and December 31, 2009: September 30, December 31, (in thousands) Accrued payroll and related benefits $ $ Royalties payable Asset retirement obligations Unearned revenue Accrued interest Billing in excess of cost — Deposit Hedge liability Other $ $ Note4— Ownership of Cal Dive International, Inc. In January 2009, we sold approximately 13.6 million shares of Cal Dive common stock to Cal Dive for $86 million.This transaction constituted a single transaction and was not part of any planned set of transactions that would have resulted in us having a noncontrolling interest in Cal Dive, and reduced our ownership in Cal Dive to approximately 51%.Because we retained control of CDI immediately after the transaction, the loss of approximately $2.9 million on this sale was treated as a reduction of our equity. In June 2009, we sold 22.6 million shares of Cal Dive common stock held by us pursuant to a secondary public offering (“Offering”) and Cal Dive repurchased an additional 1.6 million shares of its common stock from us.Following the closing of these two transactions, our ownership of Cal Dive common stock was reduced to approximately 26%.Since we no longer held a controlling interest in Cal Dive, we ceased consolidating Cal Dive effective June 10, 2009, and subsequently accounted for our remaining ownership interest in Cal Dive under the equity method of accounting until September 2009, when we sold substantially all of our remaining interest in Cal Dive. See Note 3 of our 2009 Form 10-K for additional information regarding our sale transactions involving Cal Dive common stock in 2009. We continue to own 0.5 million shares of Cal Dive common stock (cost basis of $5.1 million), representing less than 1% of the total outstanding shares of Cal Dive.Accordingly, we now classify our remaining interest in Cal Dive as an investment available for sale.As an investment available for sale, the value of our remaining interest will be marked-to-market at each period end with the corresponding change in value being reported as a component of accumulated other comprehensive income (loss) in the accompanying condensed consolidated balance sheets (Note 11).The pre-tax value of our remaining investment in Cal Dive as of September 30, 2010 has decreased $1.0 million since December 31, 2009 and $2.3 million since our Cal Dive sales transaction in September 2009.At September 30, 2010, we considered our unrealized loss on our remaining Cal Dive investment to be temporary.On October 15, 2010, Cal Dive announced that its third-quarter 2010 results will include impairment charges, including some if not all of its recorded goodwill.In light of this potential development, we will again evaluate our position regarding the status of our unrealized loss on our Cal Dive investment in the fourth quarter of 2010 after reviewing the filing of Cal Dive’s Quarterly Report on Form 10-Q for the period ending September 30, 2010.Should we determine that these losses are not temporary at that time or at any other time in the future we will remove the unrealized amounts from our accumulated other comprehensive loss by recording the difference between our original investment and the then expected realizable value as a non operating expense charge in our consolidated statement of operations.Once an other than temporary loss has been recorded, future changes in the fair value of the investment will again be recorded as a component of other accumulated comprehensive income (loss) until such time the investment is ultimately sold or a subsequent “other than temporary loss” is deemed to have occurred. 9 Table of Contents Note 5 – Convertible Preferred Stock In January 2009, Fletcher International, Ltd. (“Fletcher”) issued a redemption notice with respect to its $30 million of Series A-2 Cumulative Convertible Preferred Stock and, pursuant to the resulting redemption, we issued and delivered 5,938,776 shares of our common stock to Fletcher.Accordingly, in the first quarter of 2009 we recognized a $29.3 million charge to reflect the terms of this redemption, which was recorded as a reduction in our net income applicable to common shareholders.This beneficial conversion charge reflected the value associated with the additional 3,974,718 shares deliveredin connection with the redemption over the original 1,964,058 shares that would have been contractually required to be issued upon a conversion but was limited to the $29.3 million of net proceeds we received from the issuance of the Series A-2 Cumulative Convertible Preferred Stock in June 2004. In February 2009, the price of our common stock fell below $2.767 per share.Under the terms of the agreement governing the issuance of the cumulative convertible preferred stock, we provided notice to Fletcher that with respect to the $25 million of Series A-1 Cumulative Convertible Preferred Stock the conversion price was reset to $2.767, the established minimum price per the agreement; that Fletcher shall have no further rights to redeem the shares; and that we have no further right to pay dividends in common stock.As a result of the reset of the conversion price, Fletcher would receive an aggregate of 9,035,056 shares in future conversion(s) into our common stock. In the event we elect to settle any future conversion in cash, Fletcher would receive cash in an amount approximately equal to the value of the shares it would receive upon a conversion, which could be substantially greater than the original face amount of the Series A-1 Cumulative Convertible Preferred Stock, and which would result in additional beneficial conversion charges in our statement of operations. Under the existing terms of our Credit Agreement(Note 9) we are not permitted to deliver cash upon a conversion of the Convertible Preferred Stock. In connection with the reset of the conversion price of the Series A-1 Cumulative Convertible Preferred Stock to $2.767, we were required to recognize a $24.1 million charge to reflect the value associated with the additional 7,368,388 shares that will be required to be delivered upon any future conversion(s) over the 1,666,668 shares that were to be delivered under the original contractual terms.This $24.1 million charge was recorded as a beneficial conversion charge reducing our net income applicable to common shareholders.The beneficial conversion charge for the Series A-1 Cumulative Convertible Preferred Stock was limited to the $24.1 million of net proceeds received upon its issuance in January 2003. In May 2010, Fletcher converted $5 million of its Series A-1 Cumulative Convertible Preferred Stock into 1,807,011 shares of our common stock.In the third quarter of 2009, Fletcher converted $19 million of its Series A-1 Cumulative Convertible Preferred Stock into 6,866,641 shares of our common stock.The remaining $1 million of the Series A-1 Cumulative Convertible Preferred Stock, which is convertible into 361,402 shares of our common stock, maintains its mezzanine presentation below liabilities but is not included as a component of shareholders’ equity, because we may, under certain instances be required to settle any future conversions in cash.Prior to any future conversion(s), the common shares issuable will be assessed for inclusion in our diluted earnings per share computations using the if converted method based on the applicable conversion price of $2.767 per share, meaning that for all periods in which we have positive earnings from continuing operations and our average stock price exceeds $2.767 per share we will have an assumed conversion of convertible preferred stock and the 361,402 shares will be included in our diluted shares outstanding amount. Note 6 – Oil and Gas Properties In March 2010, we announced that we engaged advisors to assist us with evaluating potential alternatives for the disposition of our oil and gas business.At the time of the filing of this Quarterly Report on Form 10-Q, we do not have an approved or definitive plan for the disposition of our oil and gas business. 10 Table of Contents We follow the successful efforts method of accounting for our interests in oil and gas properties. Under the successful efforts method, the costs of successful wells and leases containing productive reserves are capitalized. Costs incurred to drill and equip development wells, including unsuccessful development wells, are capitalized. Costs incurred relating to unsuccessful exploratory wells are charged to expense in the period in which the drilling is determined to be unsuccessful. Depletion expense is determined on a field-by-field basis using the units-of-production method, with depletion rates for leasehold acquisition costs based on estimated total remaining proved reserves.Depletion rates for well and related facility costs are based on estimated total remaining proved developed reserves associated with each individual field.The depletion rates are changed whenever there is an indication of the need for a revision but, at a minimum, are evaluated annually.Any such revisions are accounted for prospectively as a change in accounting estimate. Mid-Year 2010 Reserve Assessment In connection with our regular mid-year review as well as our efforts to pursue potential divestment alternatives for our oil and gas business, we engaged an independent petroleum reservoir engineering firm to update our estimates of proved reserves for our domestic oil and gas properties as of June 30, 2010.The resulting independent petroleum engineer reserve report indicated the we had a significant reduction in proved reserves resulting from a combination of factors including well performance issues at certain of our producing fields, most notably our Bushwood field at Garden Banks Blocks 462/463/506/507, as well as changes in the field economics of some of our other oil and gas properties.The changes in field economics primarily affected properties that were either close to the end of their production life or in which we had proved undeveloped reserves, which would have been required to be developed in the near term.The decision not to develop these properties in light of these economic changes was also driven by our desire to pursue potential alternatives to divest our oil and gas business and the increasing uncertainties about future regulation of oil and gas operations in the Gulf of Mexico as a result of the oil spill from the Macondo well.As a result of the reduction in estimated reserves we were required to record oil and gas property impairment charges (see below). Impairments Following the determination of a significant reduction in our estimates of proved reserves at June 30, 2010, we recorded oil and gas property impairment charges totaling $159.9 million which affected the carrying value of 15 of our Gulf of Mexico oil and gas properties.In the third quarter of 2010 we recorded a $0.9 million impairment charge associated with a revised estimated asset reclamation obligation for one non-producing field that is scheduled to be abandoned in 2011. In the first quarter of 2010, we recorded $7.0 million of impairment charges primarily resulting from the decline in natural gas prices during the first quarter of 2010. The three properties subject to these impairment charges produce natural gas almost entirely. Separately, we also recorded a $4.1 millionimpairment charge for our only non-domestic oil and gas property (see “United Kingdom Property” below). In the second quarter of 2009, we recorded an aggregate of approximately $63.1 million of impairment charges.These charges primarily reflected the approximate $51.5 million of impairment-related charges recorded to properties that were severely damaged by Hurricane Ike (as discussed below in Insurance).Separately, we also recorded $11.5 million of impairment charges to reduce the asset carrying value of four fields following reductions in their estimated proved reserves as evaluated at June 30, 2009.We recorded an aggregate $1.5 million of additional impairment charges associated with five fields following a comprehensive impairment analysis at September 30, 2009. Exploration and Other As of September 30, 2010, we capitalized approximately $3.2 million of costs associated with ongoing exploration and/or appraisal activities.Such capitalized costs may be charged against earnings in future periods if management determines that commercial quantities of hydrocarbons have not been discovered or that future appraisal drilling or development activities are not likely to occur. 11 Table of Contents The following table details the components of exploration expense for the three and nine-month periods ended September 30, 2010 and 2009 (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Delay rental and geological and geophysical costs $ Dry hole expense ) ) Total exploration expense $ Royalty Claims We and other industry participants were involved in a dispute with the U.S. Department of the Interior Minerals Management Service (“MMS”), or now known as BOEMRE, over royalties associated with production from certain deepwater oil and gas leases.As a result of this dispute, we recorded reserves for the disputed royalties (and any other royalties that may be claimed for production during 2005, 2006, 2007 and 2008)plus interest at 5% for our portion the MMS claim, which affected our Garden Banks Blocks 667, 668 and 669 (“Gunnison”) leases.The result of accruing these reserves since 2005 reduced our oil and gas revenues.In the first quarter of 2009, following the decision of the United States Court of Appeals for the Fifth Circuit Court affirming the district court’s previous ruling in favor of the plaintiffs in that case, which pertained to the Gunnison leases, we reversed our previously accrued royalties ($73.5 million) to oil and gas revenues.On October 5, 2009, the United States Supreme Court denied the government’s petition for a writ of certiorari, and the MMS subsequently withdrew its orders to pay the royalty. For additional information regarding our royalty dispute and related litigation see Note 17 of our 2009 Form 10-K. United Kingdom Property Since 2006, we have maintained an ownership interest in the Camelot field, located offshore in the North Sea.In 2007, we sold half of our 100% working interest in Camelotto a third party with whom we agreed to jointly pursue future development and production of the field.In February 2010, we acquired this third party thereby assuming its obligations, most notably the asset retirement obligation (“ARO”), related to its 50% working interest in the field.The following table contains the fair value of the assets acquired and liabilities assumed in our acquisition of this third party and its 50% working interest in the Camelot field (in thousands): Cash $ Deferred tax asset Accrued liabilities ) Asset retirement obligation ) Gain on acquisition of assets $ In connection with the valuation of assets acquired and liabilities assumed in this acquisition, we reassessed the fair value associated with our original 50% interest in the field.Based on these evaluations, it was concluded that an impairment of the property was required based on the unlikely probability of our spending the future capital necessary to further develop the Camelot field and our plans are to abandon the field over the near term.As a result, we recorded a $4.1 million impairment charge to fully impair the property. Property Sales In the first quarter of 2009, we sold our interest in East Cameron Block 316 for gross proceeds of approximately $18 million.We recorded an approximate $0.7 million gain from the sale of East Cameron Block 316 which was partially offset by the loss on the sale of the remaining 10% of our interest in the Bass Lite field at Atwater Block 426 in January 2009. In the second quarter of 2009, we sold three fields for gross proceeds of $0.8 million resulting in an aggregate gain of $1.2 million, including transfer of the respective field’s asset retirement obligations. 12 Table of Contents Asset retirement obligations The following table describes the changes in our asset retirement obligations (both long term and current) since December 31, 2009 (in thousands): Asset retirement obligation at December 31, 2009 $ Liability incurred during the period (a) Liability settled during the period ) Revision in estimated cash flows Accretion expense (included in depreciation and amortization) Asset retirement obligations at September 30, 2010 $ a) Amount primarily includes the acquisition of the remaining 50% working interest in the Camelot field in February 2010 (see “United Kingdom Property” above) and the additional scope of work associated with the development of the Phoenix field. Initial production was deferred from June 2010 to allow our HP I vessel to be contracted and used in the Gulf oil spill containment efforts. Following its release from the oil spill containment response contract, the HP I mobilized to the Phoenix field, where initial production commenced onOctober 19, 2010. Insurance In September 2008, we sustained damage to certain of our oil and gas production facilities from Hurricanes Gustav and Ike.While we sustained some damage to our own production facilities from Hurricane Ike, the larger issue in terms of production recovery involved damage to third party pipelines and onshore processing facilities.We carried comprehensive insurance on all of our operated and non-operated producing and non-producing properties.We record our hurricane-related costs as incurred. Insurance reimbursements were recorded when the realization of the claim for recovery of a loss is deemed probable. In June 2009, we reached a settlement with the underwriters of our insurance policies related to damage from Hurricane Ike.Insurance proceeds received in the second quarter of 2009 totaled $102.6 million.Previously, we had received approximately $25.6 million of reimbursements under previously submitted Ike-related insurance claims.In the second quarter of 2009, we recorded a $43.0 million net reduction in our cost of sales in the accompanying condensed consolidated statements of operations representing the amount our insurance recoveries exceeded our costs during the second quarter of 2009.The cost reduction reflects the net proceeds of $102.6 million partially offset by $8.1 million of hurricane-related expenses incurred in the second quarter of 2009 and $51.5 million of hurricane related impairment charges, including $43.8 million of additional estimated asset retirement costs resulting from additional work performed and/or further evaluation of facilities on properties that were classified as a “total loss” following the storm.During the nine-month period ending September 30, 2010, we incurred a total of $4.6 million of additional hurricane-related repair costs, including $0.9 million in the third quarter of 2010. The following table summarizes the claims and reimbursements by segment that affected our costs of sales accounts under various insurance claims resulting from damages sustained by Hurricane Ike, primarily those claims and reimbursement settled under our energy insurance policy in June 2009 (in thousands): 13 Table of Contents Third Quarter2009 Nine Months Ended September 30, Oil and gas: Hurricane repair costs $ $ ARO liability adjustments — Hurricane-related impairments — Insurance recoveries — (100,874 ) Net (reimbursements) costs ) Contracting services: Hurricane repair costs — Insurance recoveries (159 ) (2,885 ) Net (reimbursements) costs (159 ) (2,109 ) Shelf Contracting: Hurricane repair costs 3 Insurance recoveries (238 ) (2,849 ) Net (reimbursements) costs (235 ) (2,236 ) Totals: Hurricane repair costs ARO liability adjustments — Hurricane-related impairments — Insurance recoveries (397 ) (106,608 ) Net (reimbursements) costs $ $ ) Similar as in 2009, our 2010 insurance renewal did not include wind storm coverage as the premium and deductibles would have been relatively substantial for the coverage provided.Our insurance year runs from July 1 to June 30.In order to mitigate potential loss with respect to our most significant oil and gas properties from hurricanes in the Gulf of Mexico, we entered into a Catastrophic Bond instrument.The Catastrophic Bond provides for payments of negotiated amounts should the eye of a Category 2 or greater hurricane pass within certain pre-defined areas encompassing our more prominent oil and gas producing fields.The amount paid for this Catastrophic Bond in 2010 was approximately $11.9 million.The Catastrophic Bond is not considered a risk management instrument for accounting purposes.Accordingly, the premium associated with the Catastrophic Bond is not charged to expense on a straight line basis as customary with insurance premiums, but rather it is charged to expense on a basis to reflect the Catastrophic Bond’s intrinsic value at the end of the period.Because our Catastrophic Bond was underwritten to mitigate the risk of hurricanes in the Gulf of Mexico, substantially all of its intrinsic value is for the period associated with “hurricane season” (typically June 1 to November 30) with a substantial majority of the intrinsic value associated with the period July 1, 2010 to September 30, 2010.As a result, we charged $9.4 million of the $11.9 million payment to expense in the third quarter of 2010 and will charge $2.3 million of the premium to expense in the fourth quarter of 2010.The remaining $0.2 million will be charged to expense over the first half of 2011.The expense associated with the Catastrophic Bond payment is recorded as a component of lease operating expense for our oil and gas operations. Note 7 – Statement of Cash Flow Information We define cash and cash equivalents as cash and all highly liquid financial instruments with original maturities of less than three months.We had restricted cash totaling $35.3 million at September 30, 2010 and $35.4 million December 31, 2009 all of which was related to funds required to be escrowed to cover the future asset retirement obligations associated with our South Marsh Island Block 130 field.We have fully satisfied the escrow requirements under the escrow agreement and may use the restricted cash for asset retirement costs incurred at the related field.These amounts are reflected in other assets, net in the accompanying condensed consolidated balance sheets. 14 Table of Contents The following table provides supplemental cash flow information for the nine months ended September 30, 2010 and 2009 (in thousands): Nine Months Ended September 30, Interest paid, net of capitalized interest(1) $ $ Income taxes paid $ $ Non-cash investing activities for the nine-month periods ended September 30, 2010 and 2009 included $17.5 million and $63.6 million, respectively, of accruals for capital expenditures.The accruals have been reflected in the condensed consolidated balance sheet as an increase in property and equipment and accounts payable. Note 8 – Equity Investments As of September 30, 2010, we have the following material investments, both of which are included within our Production Facilities segment and are accounted for under the equity method of accounting: · Deepwater Gateway, L.L.C.In June 2002, we, along with Enterprise Products Partners L.P. (”Enterprise”), formed Deepwater Gateway, L.L.C. (“Deepwater Gateway”), each with a 50% interest, to design, construct, install, own and operate a tension leg platform (“TLP”) production hub primarily for Anadarko Petroleum Corporation's Marco Polo field in the Deepwater Gulf of Mexico. Our investment in Deepwater Gateway totaled $100.7 million and $103.3 million as of September 30, 2010 and December 31, 2009, respectively (including capitalized interest of $1.5 million at September 30, 2010 and December 31, 2009).Distributions from Deepwater Gateway, net to our interest, totaled $2.3 million and $6.1 million for the respective three-month and nine-month periods ended September 30, 2010. · Independence Hub, LLC.In December 2004, we acquired a 20% interest in Independence Hub, an affiliate of Enterprise.Independence Hub owns the "Independence Hub" platform located in Mississippi Canyon Block 920 in a water depth of 8,000 feet.First production through the facility commenced in July 2007.Our investment in Independence Hub was $83.5 million and $86.1 million as of September 30, 2010 and December 31, 2009, respectively (including capitalized interest of $5.3 million and $5.6 million at September 30, 2010 and December 31, 2009, respectively).Distributions from Independence Hub, net to our interest, totaled $5.7 million and $16.4 million for the three-month and nine-month periods ended September 30, 2010, respectively. The following presents selected summarized unaudited operating results for our Deepwater Gateway and Independence Hub equity investments for the three and nine-month periods ended September 30, 2010 and 2009 (in thousands): Deepwater Gateway Independence Hub Combined Three Months Ended Three Months Ended Three Months Ended September 30, September 30, September 30, Revenues $ Operating income Net income Equity in earnings $ 15 Table of Contents Deepwater Gateway Independence Hub Combined Nine Months Ended Nine Months Ended Nine Months Ended September 30, September 30, September 30, Revenues $ Operating income Net income Equity in earnings $ In February 2010, we announced the formation of a joint venture with Australian-based engineering and construction company, Clough Projects Australia Pty Ltd (“Clough”), to provide a range of subsea services to offshore operators in the Asia Pacific region. Services provided by the joint venture, named CloughHelix JV Co., will include subsea well intervention and well abandonment, SURF (subsea infrastructure, umbilical, riser and flowline installation), saturation and air diving, and subsea inspection, repair and maintenance services.The CloughHelix JV will integrate our well intervention equipment with Clough’s new 12 man saturation diving system, to enable both to be deployed from the 118 meter long DP2 multiservice vessel, the Normand Clough, outfitted with a 250 ton active heave compensated crane.We recorded $0.7 million of income and $5.0 million of losses associated with our 50% interest in the joint venture for the three-month and nine-month periods ended September 30, 2010, respectively.The losses for the nine-month period primarily represented the mobilization costs of transporting the Normand Clough from the Gulf of Mexico to Singapore and other start up costs related to the joint venture. This joint ventureis part of our Contracting Services segment. Note 9 – Long-Term Debt Scheduled maturities of long-term debt and capital lease obligations outstanding as of September 30, 2010 were as follows (in thousands): Helix Term Loan Helix Revolving Loans Senior Unsecured Notes Convertible Senior Notes (1) MARAD Debt Other(2) Total Less than one year $ $ ─ $ ─ $ ─ $ $ $ One to two years ─ Two to three years ─ Three to four years ─ Four to five years ─ Over five years ─ ─ ─ Total debt ─ Current maturities ) ─ ─ ─ ) ) ) Long-term debt, less current maturities $ $ ─ $ ─ $ Unamortized debt discount (3) ─ ─ ─ ) ─ ─ ) Long-term debt $ $ ─ $ ─ $ Beginning in December 2012, the holders may require us to repurchase the notes or we may at our own option elect to repurchase notes. Ifthe notes are redeemed in December 2012, the amount payable in two to three years in the table above increases to approximately $708 million. The Notes do not contractually mature until March 2025. Represents the balance of the loan provided by Kommandor RØMØ to Kommandor LLC as of September 30, 2010. Reflects debt discount resulting from adoption of provisions of ASC Topic No. 470-20 “Convertible Debt and Other Options” on January 1, 2009.The notes will increase to $300 million face amount through accretion of non-cash interest charges through 2012. At September 30, 2010, unsecured letters of credit issued totaled approximately $61.2 million (see “Credit Agreement” below).These letters of credit primarily guarantee various contract bidding, contractual performance, including asset retirement obligations, and insurance activities.The following table details our interest expense and capitalized interest for the three and nine-month periods ended September 30, 2010 and 2009: 16 Table of Contents Three Months Ended Nine Months Ended September 30, September 30, (in thousands) Interest expense $ Interest income ) Capitalized interest ) Interest expense, net $ Included below is a summary of certain components of our indebtedness. For additional information regarding our debt see Note 10 of our 2009 Form 10-K. Senior Unsecured Notes In December 2007, we issued $550 million of 9.5% Senior Unsecured Notes due 2016 (“Senior Unsecured Notes”).Interest on the Senior Unsecured Notes is payable semiannually in arrears on each January 15 and July 15, commencing July 15, 2008.The Senior Unsecured Notes are fully and unconditionally guaranteed by substantially all of our existing restricted domestic subsidiaries, except for Cal Dive I-Title XI, Inc.In addition, any future restricted domestic subsidiaries that guarantee any of our indebtedness and/or our restricted subsidiaries’ indebtedness are required to guarantee the Senior Unsecured Notes.Our foreign subsidiaries are not guarantors.We used the proceeds from the Senior Unsecured Notes to repay certain outstanding indebtedness under our Credit Agreement (see below). Credit Agreement In July 2006, we entered into a credit agreement (the “Credit Agreement”) under which we borrowed $835million in a term loan (the “Term Loan”) and were initially able to borrow up to $300 million (the “Revolving Loans”) under a revolving credit facility (the “Revolving Credit Facility”). The parties have amended the Credit Agreement three times, most recently in February 2010, to address certain issues with regard to covenants, maturity and the borrowing limits under the Revolving Credit Facility.For additional information regarding the current terms of our credit facility see Note 9 of our Quarterly Report on Form 10-Q for the period ending March 31, 2010. The proceeds from the Term Loan were used to fund the cash portion of the acquisition of Remington Oil and Gas Corporation in July 2006.The Term Loan currently bears interest either at the one-, three- or six-month LIBOR at our election plus a margin of between 2.25% and 2.5% depending on current leverage ratios.Our average interest rate on the Term Loan for the nine-month periods ended September 30, 2010 and 2009 was approximately 2.9% and 4.8%, respectively, including the effects of our interest rate swaps (Note 18).The Term Loan is scheduled to mature on July 1, 2013. The original maturity date of the Revolving Credit Facility was July 1, 2011.In the fourth quarter of 2009, we increased the Revolving Credit Facility and extended its maturity date to November 30, 2012.As a consequence of the foregoing, the borrowing limit under the Revolving Credit Facility was increased by amendment to $435 million, effective December 31, 2009. This amount will decrease to $410 million beginning July 1, 2011 and will stay at that level through the maturity of the Revolving Credit Facility on November 30, 2012. The full amount of the Revolving Credit Facility may be used for issuances of letters of credit.At September 30, 2010, we had no amounts drawn on the Revolving Credit Facility and our availability under the Revolving Credit Facility totaled $373.8 million, net of $61.2 million of letters of credit issued. The Revolving Loans bear interest based on one-, three- or six-month LIBOR rates or on Base Rates at our election plus an applicable margin. The margin ranges from 1.0% to 4.5%, depending on our consolidated leverage ratio. We did not have any borrowings under our Revolving Loans in the nine months ended September 30, 2010.Our average interest rate on the Revolving Loans through their repayment date in the second quarter of 2009 was approximately 3.4%. The Credit Agreement contains various covenants regarding, among other things, collateral, capital expenditures, investments, dispositions, indebtedness and financial performance that are normal for this type of financing and for companies in our industry. 17 Table of Contents As the rates for our Term Loan are subject to market influences and will vary over the term of the Credit Agreement, we entered into various cash flow hedging interest rate swaps to stabilize cash flows relating to a portion of our interest payments for our Term Loan.In January 2010, we entered into $200 million, two-year interest rate swaps to stabilize cash flows relating to a portion of our interest payments on our Term Loan (Note 18). Convertible Senior Notes In March2005, we issued $300million of our Convertible Senior Notes at 100% of the principal amount to certain qualified institutional buyers.The Convertible Senior Notes are convertible into cash and, if applicable, shares of our common stock based on the specified conversion rate, subject to adjustment. The Convertible Senior Notes can be converted prior to the stated maturity (March 2025) under certain triggering events specified in the indenture governing the Convertible Senior Notes.To the extent we do not have long-term financing secured to cover the conversion, the Convertible Senior Notes would be classified as a current liability in the accompanying balance sheet.No conversion triggers were met during the nine-month period ended September 30, 2010. The first dates for early redemption of the Convertible Senior Notes are in December 2012, with the holders of the Convertible Senior Notes being able to put them to us on December 15, 2012 and our being able to call the Convertible Senior Notes at any time after December 20, 2012.The effective interest rate for the Convertible Senior Notes is 6.6%. Our average share price for all the periods presented in this Quarterly Report on Form 10-Q was below the $32.14 per share conversion price.As a result of our share price being lower than the $32.14 per share conversion price for these periods there are no shares included in our diluted earnings per share calculation associated with the assumed conversion of our Convertible Senior Notes.In the event our average share price exceeds the conversion price, there would be a premium, payable in shares of common stock, in addition to the principal amount, which is paid in cash, and such shares would be issued on conversion.The Convertible Senior Notes are convertible into a maximum 13,303,770 shares of our common stock. MARAD Debt This U.S. government guaranteed financing ("MARAD Debt") is pursuant to Title XI of the Merchant Marine Act of 1936 which is administered by the Maritime Administration and was used to finance theconstruction of the Q4000 vessel. The MARAD Debt is payable in equal semi-annual installments which began in August 2002 and matures approximately 25 years from such date. The MARAD Debt is collateralized by the Q4000, with us guaranteeing 50% of the debt, and initially bore interest at a floating rate which approximated AAA Commercial Paper yields plus 20 basis points.As provided for in the MARAD Debt agreements, in September 2005, we fixed the interest rate on the debt through the issuance of a 4.93% fixed-rate note with the same maturity date (February 2027). Other In accordance with our Credit Agreement and our Senior Unsecured Notes, Convertible Senior Notes and MARAD Debt agreements, we are required to comply with certain covenants and restrictions, including the maintenance of minimum net worth, working capital and debt-to-equity requirements.The Senior Unsecured Notes and Credit Agreement contain provisions that limit our ability to incur certain types of additional indebtedness.As of September 30, 2010, we were in compliance with all of our debt covenants and restrictions. Deferred financing costs of $27.5 million at September 30, 2010 and $30.1 million at December 31, 2009 are included in other assets, net and are being amortized over the life of the respective loan agreements, which is included as interest expense in the accompanying condensed consolidated statements of operations. 18 Table of Contents Note 10 – Income Taxes We recorded an income tax provision with an effective tax rate of 40.0% for the three-month period ended September 30, 2010.For the nine-month period ended September 30, 2010 we recorded an income tax benefit with an effective tax rate of 35.9%.We recorded a tax provision with an effective tax rate of 70.8% and 36.4% for the three-month and nine-month periods ended September30, 2009, respectively.The more favorable effective tax rate for the nine months ended September 30, 2010 is due to the deconsolidation of CDI in 2009. We believe our recorded assets and liabilities are reasonable; however, tax laws and regulations are subject to interpretation and tax litigation is inherently uncertain; therefore, our assessments can involve a series of complex judgments about future events and rely heavily on estimates and assumptions. Note 11 – Comprehensive Income (Loss) The components of total comprehensive income (loss) for the three and nine-month periods ended September 30, 2010 and 2009 were as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Net income (loss), including noncontrolling interests $ $ $ ) $ Other comprehensive income (loss), net of tax Foreign currency translation gain (loss) ) ) Unrealized gain (loss) on hedges, net ) ) ) Unrealized loss on investment available for sale ) TotalComprehensive income (loss) ) ) Less: Comprehensive loss applicable to noncontrolling interest ─ ) ─ ) Total other comprehensive income (loss) applicable to Helix $ $ ) $ ) $ The components of accumulated other comprehensive loss were as follows (in thousands): September 30, December 31, Cumulative foreign currency translation adjustment $ ) $ ) Unrealized gain (loss) on hedges, net ) Unrealized loss on investment available for sale ) ) Accumulated other comprehensive loss $ ) $ ) Note 12 – Earnings Per Share We have shares of restricted stock issued and outstanding, some of which remain subject to certain vesting requirements.Holders of such shares of unvested restricted stock are entitled to the same liquidation and dividend rights as the holders of our outstanding common stock and are thus considered participating securities.Under the applicable guidance, the undistributed earnings for each period are allocated based on the participation rights of both the common shareholders and holders of any participating securities as if earnings for the respective periods had been distributed.Because both the liquidation and dividend rights are identical, the undistributed earnings are allocated on a proportionate basis.Further, we are required to compute earnings per share (“EPS”) amounts under the two class method in periods in which we have earnings from continuing operations.For periods in which we have a net loss we do not use the two class method as holders of our restricted shares are not contractually obligated to share in such losses. 19 Table of Contents The presentation of EPS amounts on the face of the accompanying consolidated statements of operations is segregated between amounts related to continuing operations, discontinued operations and total earnings per share as is appropriate.Basic EPS is computed by dividing the net income available to common shareholders by the weighted average shares of outstanding common stock. The calculation of diluted EPS is similar to basic EPS, except that the denominator includes dilutive common stock equivalents and the income included in the numerator excludes the effects of the impact of dilutive common stock equivalents, if any. The computations ofthe numerator (Income) and denominator (Shares) to derive the basic and diluted EPS amounts presented on the face of the accompanying consolidated statements of operations are as follows (in thousands): Three Months Ended Three Months Ended September 30, 2010 September 30, 2009 Income Shares Income Shares Basic: Net income (loss) applicable to common shareholders $ $ Less: Undistributed net income allocable to participating securities ) ) Undistributed net income (loss)applicable to common shareholders (Income) loss from discontinued operations ─ ) Add: Undistributed net income from discontinued operations allocable to participating securities ─ 41 Income (loss) per common share – continuing operations $ $ Three Months Ended September 30, 2010 Three Months Ended September 30, 2009 Income Shares Income Shares Diluted: Netincome (loss) per common share – continuing operations – Basic $ $ Effect of dilutive securities: Stock options ─ 22 ─ 52 Undistributed earnings reallocated to participating securities 5 ─ ─ ─ Convertible Senior Notes ─ Convertible preferred stock ─ ─ ─ Income(loss) per common share ─ continuing operations ─ Income (loss) per common share ─ discontinued operations ─ ─ Net income (loss) per common share $ $ Nine Months Ended Nine Months Ended September 30, 2010 September 30, 2009 Income Shares Income Shares Basic: Net income (loss) applicable to common shareholders $ ) $ Less: Undistributed net income allocable to participating securities ─ ) Undistributed net income (loss)applicable to common shareholders ) (Income) loss from discontinued operations 44 ) Add: Undiscounted net income from discontinued operations allocable to participating securities ─ Income (loss) per common share – continuing operations $ ) $ 20 Table of Contents Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2009 Income Shares Income Shares Diluted: Netincome (loss) per common share – continuing operations – Basic $ ) $ Effect of dilutive securities: Stock options ─ ─ ─ 3 Undistributed earnings reallocated to participating securities ─ ─ ─ Convertible Senior Notes ─ Convertible preferred stock ─ ─ Income(loss) per common share ─ continuing operations ) Income (loss) per common share ─ discontinued operations ) Net income (loss) per common share $ ) $ We had a net loss from continuing operations for the nine-month period ended September 30, 2010.Accordingly, we had no dilutive securities during this reporting period as their inclusion would have an anti-dilutive effect on our EPS calculation, meaning it would increase our reported EPS amount. The following table provides the effect the excluded securities would have had on our diluted shares calculation for the nine-month period ended September 30, 2010 assuming we had earnings from continuing operations (in thousands): Diluted shares (as reported) Stock options 51 Convertible preferred stock Total There were no dilutive stock options for the nine-month period ended September 30, 2009 as the option strike price was below the average market price for the period ($7.50 per share).The cumulative $53.4 million of beneficial conversion charges that were realized and recorded during the first quarter of 2009 following the transactions affecting our convertible preferred stock (Note 5) are not included as an addition to adjust earnings applicable to common stock for our diluted earnings per share calculation.The diluted EPS amount included the $0.1 million and $0.7 million of dividends and related costs associated with the assumed conversion of the convertible preferred stock for the three and nine-month periods ended September 30, 2009. Note 13 – Stock-Based Compensation Plans We have two stock-based compensation plans: the 1995 Long-Term Incentive Plan, as amended (the “1995 Incentive Plan”) and the 2005 Long-Term Incentive Plan, as amended (the “2005 Incentive Plan”).As of September 30, 2010, there were approximately 1.3 million shares available for grant under our 2005 Incentive Plan. During the nine-month period ended September 30, 2010, we made the following restricted share or restricted stock unit grants to certain key executives, selected management employees and non-employee members of the board of directors under the 2005 Incentive Plan: Date of Grant Type Shares Market Value Per Share Vesting Period January 4, 2010 (1 ) $ 20% per year over five years January 4, 2010 (2 ) 20% per year over five years January 4, 2010 (1 ) 100% on January 1, 2012 April 1, 2010 (1 ) 100% on January 1, 2012 July 1, 2010 (1 ) 100% on January 1, 2012 21 Table of Contents Restricted shares Restricted stock units There were no stock option grants in the three and nine-month periods ended September 30, 2010 and 2009. Compensation cost is recognized over the respective vesting periods on a straight-line basis.There was no compensation cost associated with stock options for the three and nine-month periods ended September 30, 2010 as all outstanding stock options have vested.We recorded $0.1 million of compensation expense related to the final vesting of stock options in the first quarter of 2009.For the three and nine-month periods ended September 30, 2010, $2.1 million and $6.7 million, respectively, was recognized as compensation expense related to restricted shares as compared with $2.2 million and $6.8 million during the three and nine-month periods ended September 30, 2009, respectively. In January 2009, we adopted the 2009 Long-Term Incentive Cash Plan (the “2lan”) to provide long term cash based compensation to eligible employees.Under the terms of the 2lan, the majority of the cash awards that have been issued under the 2lan are fixed sum amounts payable ratably over a five year vesting period.However, some of the cash awards that have been issued under the 2lan, also vesting over a five year period, are indexed to our Company common stock price and the payment amount will fluctuate based on the common stock’s performance. This share based component is considered a liability plan and as such is re-measured to fair value each reporting period with corresponding changes being recorded as a charge to earnings as appropriate. The total awards made under the 2lan totaled $14.7 million in 2009, including $8.1 million for our executive officers.In January 2010, $10.1 million was awarded under the 2lan to eligible employees, including $6.0 million to our executive officers and other members of senior management.Total compensation under the 2009 LTI plan totaled $0.8 million and $3.4 million for the three and nine-month periods ended September 30, 2010, respectively.For the three and nine-month periods ended September 30, 2009, total compensation under the 2009 LTI plan totaled $0.7 million and $2.1 million, respectively. For more information regarding our stock-based compensation plans, including our 2lan see Note 13 of our 2009 Form 10-K. Note 14 – Business Segment Information Our operations are conducted through two lines of business: contracting services and oil and gas.We have disaggregated our contracting services operations into two continuing reportable segments: Contracting Services and Production Facilities.As a result, our reportable segments consisted of the following: Contracting Services, Oil and Gas, and Production Facilities. Contracting Services operations include subsea construction, well operations and robotics.Formerly, we had a third contracting services business, Shelf Contracting, which consisted of CDI’s operations, and which included all assets deployed primarily for diving-related activities and shallow water construction. On June 10, 2009, we ceased consolidating CDI when our ownership interest decreased to below 50% following the sale of a portion of CDI common stock held by us (Note 4).We continued to disclose the results of Shelf Contracting business as a segment up to and through June 10, 2009.All material intercompany transactions between the segments have been eliminated. We evaluate our performance based on income before income taxes of each segment. Segment assets are comprised of all assets attributable to the reportable segment. For our Production Facilities segment, we account for our investments in Deepwater Gateway and Independence Hub under the equity method and we consolidate our investment in the HP I. 22 Table of Contents Three Months Ended Nine Months Ended September 30, September 30, (in thousands) Revenues ─ Contracting Services $ Shelf Contracting – – – Oil and Gas (1) Production Facilities(2) Intercompany elimination ) Total $ Income (loss) from operations ─ Contracting Services $ Shelf Contracting – – – Oil and Gas (1) Production Facilities (2) ) ) Corporate (3) Intercompany elimination ) Total $ $ ) $ ) $ Equity in earnings of equity investments $ Included $73.5 million of disputed accrued royalty payments that we reversed in first quarter of 2009 following a favorable court ruling (Note 6). Included the operating results related to the HP I. Included $13.8 million of $17.5 million settlement of a third party claim against us in March 2010 (Note 16). Intercompany segment revenues during the three and nine-month periods ended September 30, 2010 and 2009 were as follows: Three Months Ended Nine Months Ended September 30, September 30, (in thousands) Contracting Services $ Shelf Contracting – – – Production Facilities – – – Total $ Intercompany segment gross profit (losses) during the three and nine-month periods ended September 30, 2010 and 2009 was as follows: Three Months Ended Nine Months Ended September 30, September 30, (in thousands) Contracting Services $ Shelf Contracting – ) – Production Facilities ) ) ) Total $ 23 Table of Contents Our identifiable assets as of September 30, 2010 and December 31, 2009 were as follows: September 30, December 31, (in thousands) Identifiable Assets ─ Contracting Services $ $ Oil and Gas Production Facilities Total $ $ Note 15 – Related Party Transactions In April 2000, we acquired a 20% working interest in Gunnison, a Deepwater Gulf of Mexico prospect.Financing for the exploratory costs of approximately $20million was provided by an investment partnership (OKCD Investments, Ltd., or “OKCD”), the investors of which include current and former Helix senior management, in exchange for a revenue interest that is an overriding royalty interest of 25% of Helix’s 20% working interest. Our Chief Executive Officer, Owen Kratz, through ClassA limited partnership interests in OKCD, personally owns approximately 80.4% of the partnership. In 2000, OKCD also awarded ClassB income participations to key Helix employees.Production began in December 2003. Our payments to OKCD totaled $2.7 million and $8.7 million for the three and nine-month periods ended September 30, 2010, respectively, and $3.0 million and $8.4 million in the three and nine-month periods ended September 30, 2009, respectively. Note 16 – Commitments and Contingencies Commitments Since September 30, 2009, we have added three vessels to our fleet.The Well Enhancerjoined our well operations fleet in October 2009, and the Caesar, a pipelay vessel and the HP I, a floating production unit vessel were placed in service in the first half of 2010.These three vessels have represented a substantial amount of our capital expenditures since 2007.Although all three vessels are in service, a certain amount of future capital will be required to be spent to fully complete the vessels.For example, in the third quarter of 2010, the Well Enhancerwent into port to commence the installation of a coiled tubing unit. This project has subsequently been completed and she returned to service in October.We currently estimate that we will spend up to an additional $35 million for future capital upgrades to these vessels.The estimate of these capital upgrades is subject to change depending upon market factors and/or the timing of when the work is ultimately performed. The timing of the capital upgrades is mainly determined by the vessel’s utilization as we attempt to coordinate such activities with known gaps in its contractual backlog or when the vessel is scheduled for a regulatory inspection and/or drydocking. We currently anticipate that certain capital upgrades will be performed on the Caesar commencing in the fourth quarter of 2010. Contingencies We are involved in various legal proceedings, primarily involving claims for personal injury under the General Maritime Laws of the United States and the Jones Act based on alleged negligence. In addition, from time to time we incur other claims, such as contract disputes, in the normal course of business. We are currently involved in a large project located offshore China in which we were contracted to abandon a number of wells utilizing our repaired subsea intervention device (“SID”), which was out of service since early 2009.Even though we anticipated that abandonment of the wells would be challenging, the work has proven somewhat more difficult than initially contemplated both from a structural standpoint and because of certain start up issues related to the repaired SID.Further complicating the project is the fact that typhoon season is in effect and we have lost a number of days due to weather.We now estimate that this job will no longer be profitable.In accordance with ASC No. 605-35 “Construction Type and Production Type Contracts” we have estimated the shortfall between the future revenues and future costs associated with the project.The current estimate of the loss on this 24 Table of Contents contract is $8.5 million, which was recorded in our results of operation for the three-month period ended September 30, 2010.This estimate is subject to change pending actual completion of the project which is expected to occur in the fourth quarter of 2010. We have received value added tax (VAT) assessments from the State of Andhra Pradesh, India in the amount of approximately $28 million related to our subsea and diving contract entered into in December 2006 in India for the tax years 2007, 2008, 2009, and2010. The State of Andhra Pradesh (State) claims we owe unpaid taxes related to products consumed by us during the period of the contract.We are of the opinion that the State has arbitrarily assessed this VAT tax and has no foundation for the assessment and believe that we have complied with all rules and regulations as it relates to VAT in the State. We also believe that our position is supported by law and intends to vigorously defend our position. However, the ultimate outcome of this assessment and our potential liability from it, if any, cannot be determined at this time. If the current assessment is upheld, it may have a material negative effect on our consolidated results of operations while also impacting our financial position. Litigation and Claims In March 2009, we were notified of a third party’s intention to terminate an international construction contract based on a claimed breach of that contract byone of our subsidiaries. Under the terms of the contract, our potential liabilityfor damages was generally capped at approximately $32 million Australian dollars (“AUD”).We asserted a counterclaim that in the aggregate approximated $12 million U.S. dollars. On March 30, 2010, an out of court settlement of these claims was reached.On April 19, 2010, pursuant to the terms of the settlement, we paid the third party $15 million AUD to settle all of its damage claims against us.We also agreed not to seek any further payment of our counter claims against them.In the first quarter of 2010, we recordedapproximately $17.5 million in expenses associated with this settlement agreement, including $13.8 million for the litigation settlement payment and $3.7 million to write off our remaining trade receivable from the third party.These amounts were recorded as general and administrative expenses in the accompanying condensed consolidated statements of operations. In 2008, we were subcontracted by the prime contractor to perform development work for a large gas field offshore India.Work commenced in the fourth quarter of 2008 and we completed our scope of work in the third quarter of 2009.To date we have collected approximately $303 million related to this project with an amount of trade receivable and claims yet to be collected.We have requested arbitration in India pursuant to the terms of the subcontract to pursue our claims and the prime contractor has also requested arbitration and has asserted certain counterclaims against us.If we are not successful in resolving these matters through ongoing discussions with the prime contractor then arbitration in India remains a potential remedy.Based on number of factors associated with the ongoing negotiations with the prime contractor, at September 30, 2010, we established an allowance against our trade receivable balance that reduces its balance to an amount we believe is ultimately realizable.However, at the time of this filing no commercial resolution of this matter has been reached and we are continuing to actively pursue collection of the full balance of our trade receivable and our other claims. See Note 6 for information involving certain disputed royalty payments, which were recognized as oil and gas revenues in the first quarter of 2009. Note 17 – Fair Value Measurements and Recent Accounting Standards Fair Value Measurements We follow the provisions of the ASC820, Fair Value Measurements and Disclosures, for financial assets and liabilities that are measured and reported at fair value on a recurring basis. ASC 820 establishes a hierarchy for inputs used in measuring fair value. The fair value is to be calculated based on assumptions that market participants would use in pricing assets and liabilities and not on assumptions specific to the entity. The statement requires that each asset and liability carried at fair value be classified into one of the following categories: 25 Table of Contents • Level 1.Observable inputs such as quoted prices in active markets; • Level 2.Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and • Level 3.Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Assets and liabilities measured at fair value are based on one or more of three valuation techniques as follows: (a) Market Approach.Prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities. (b) Cost Approach.Amount that would be required to replace the service capacity of an asset (replacement cost). (c) Income Approach. Techniques to convert expected future cash flows to a single present amount based on market expectations (including present value techniques, option-pricing and excess earnings models). The following table provides additional information related to assets and liabilities measured at fair value on a recurring basis at September 30, 2010 (in thousands): Level 1 Level 2 (1) Level 3 Total Valuation Technique Assets: Oil and gas swaps and collars $ – $ $ – $ (c) Investment in Cal Dive – – (a) Foreign currency forwards – – (c) Liabilities: Oil and gas swaps and collars – – (c) Fair value of long term debt(2) – (a), (b) Foreign currency forwards – – (c) Interest rate swaps – – (c) Total net liability $ $ $ – $ Unless otherwise indicated, the fair value of our Level 2 derivative instruments reflects our best estimate and is based upon exchange or over-the-counter quotations whenever they are available. Where quotes are not available, we utilize other valuation techniques or models to estimate market values. These modeling techniques require us to use published future market prices and estimate market volatility and liquidity based on market data. Our actual results may differ from our estimates, and these differences can be positive or negative. See Note 9 for additional information regarding our long term debt.The fair value of our debt at September 30, 2010 is as follows: Fair Value Carrying Value Term Loan (matures July 2013) $ $ Revolving Credit Facility (matures November 2012) – – Convertible Senior Notes (matures March 2025) Senior Unsecured Notes (matures January 2016) MARAD Debt (matures August 2027) (a) Loan Note(b) Total $ $ 26 Table of Contents (a) The estimated fair value of all debt, other than the MARAD Debt and Loan Note, was determined using Level 1 inputs using the market approach.The fair value of the MARAD debt was determined using a third party evaluation of the remaining average life and outstanding principal balance of the MARAD indebtedness as compared to other governmental obligations in the market place with similar terms.The fair value of the MARAD debt was estimated using Level 2 fair value inputs using the cost approach. (b) The carrying value of the Loan Note approximates fair value as the maturity date is current. We account for long-lived assets in accordance with ASC 360-10-35, Impairment of Disposal of Long-Lived Assets, and review long-lived assets for impairment whenever events occur or changes in circumstances indicate that the carrying amount of assets may not be recoverable.In such evaluation,the estimated future undiscounted cash flows to be generated by the asset are compared with the carrying value of the asset to determine if an impairment may be required.For our oil and gas properties, the estimated future undiscounted cash flows are based on estimated crude oil and natural gas proved and probable reserves and published future market commodity prices, estimated operating costs and estimates of future capital expenditures.If the estimated undiscounted cash flows for a particular asset are not sufficient to cover the carrying value of the asset the asset is impaired and its carrying value is reduced to the current fair value.The fair value of these assets is determined using an income approach by calculating present value of future cash flows attributable to the asset based on market information (such as forward commodity prices), estimates of future costs and estimated proved and probable reserve quantities.These fair value measurements fall within Level 3 of the fair value hierarchy. At June 30, 2010 we impaired 15 of our Gulf of Mexico properties as a result of reductions in estimates of proved reserves.The total amount of these impairment charges was $159.9 million, which reduced the carrying value of these properties to their aggregate fair value of $62.5 million.In the first quarter of 2010, we impaired three of our natural gas producing properties following a significant drop in natural gas prices during the period. The total amount of the impairment charges was $7.0 million, which reduced these properties to their aggregate fair value of $28.2 million. We recorded a total $64.7 million of impairment charges in the second and third quarter of 2009.Prior to these impairment charges, the aggregate net book value of the affected fields was $68.9 million.The impairment charges reduced the fields to their then aggregate net fair value of $4.2million.The substantial majority of the impairments were associated with fields to which we had to increase our reclamation obligation estimates. See Note 6 for additional information regarding our oil and gas property impairment charges. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standard Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-06, “Improving Disclosures about Fair Value Measurements” an amendment to ASC Topic 820.This amendment requires an entity to: (i) disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reason for the transfers and (ii) present separate information for Level 3 activity pertaining to gross purchases, sales, issuances, and settlements.This amendment is effective for interim and annual reporting periods beginning after December 15, 2009. We adopted this ASU effective January 1, 2010. Note 18 – Derivative Instruments and Hedging Activities We are currently exposed to market risk in three major areas: commodity prices, interest rates and foreign currency exchange rates. Our risk management activities involve the use of derivative financial instruments to hedge the impact of market price risk exposures primarily related to our oil and gas production, variable interest rate exposure and foreign exchange currency fluctuations. All derivatives are reflected in our balance sheet at fair value unless otherwise noted, and do not contain credit-risk related or other contingent features that could cause accelerated payments when our derivative liabilities are in net liability positions. 27 Table of Contents We engage only in cash flow hedges. Hedges of cash flow exposure are entered into to hedge a forecasted transaction or the variability of cash flows to be received or paid related to a recognized asset or liability. Changes in the derivative fair values that are designated as cash flow hedges are deferred to the extent that they are effective and are recorded as a component of accumulated other comprehensive income, a component of shareholders’ equity, until the hedged transactions occur and are recognized in earnings. The ineffective portion of a cash flow hedge’s change in fair value is recognized immediately in earnings. In addition, any change in the fair value of a derivative that does not qualify for hedge accounting is recorded in earnings in the period in which the change occurs.Further, when we have obligations and receivables with the same counterparty, the fair value of the derivative liability and asset are presented at net value. For additional information regarding our accounting for derivatives see Notes 2 and 22 of our 2009 Form 10-K. Commodity Price Risks We currently manage commodity price risks through various financial costless collars and swap instruments covering a portion of our anticipated oil and natural gas production for 2010.In the past, we have also utilized forward sales contracts that require physical delivery of oil and natural gas.We seek hedge accounting treatment for our oil and gas commodity derivative contracts.However, due to disruptions in our production as a result of damage caused by the hurricanes in third quarter 2008, most of our financial commodity contracts in place at March 31, 2009 no longer qualified for hedge accounting.Our forward sales contracts were not within the scope of derivative accounting as they qualified for the normal purchases and sales scope exception.However, due to disruptions in our production as a result of damage caused by the hurricanes, as mentioned above, they no longer qualified for the scope exception.As a result, both our oil and natural gas commodity contracts and our natural gas normal purchase and sale contracts were required to be marked-to-market effective March 31, 2009. Changes in the fair value of these mark-to-market oil and gas derivative contracts are reflected in our accompanying condensed consolidated statements of operations in the line titled “Gain on oil and gas derivative contracts.” Until June 2010 all of our oil and gas commodity contracts for expected 2010 production qualified for hedge accounting.In June 2010 some of our oil contracts for 480 MBbl covering portions of our anticipated production during the third quarter of 2010 ceased to qualify for hedge accounting as a result of our decision to contract the HP Ito BP to assist in the Macondo well oil spill containment response rather than commencing production from our Phoenix field.In September 2010, we concluded that oil contracts covering 480 MBbls of the fourth quarter 2010 anticipated production ceased to qualify for hedge accounting because of uncertainty as to when the Phoenix field would be ready to commence initial production following extensions of the HP I contract to assist BP in the oil spill containment response.The HP Ireturned to the Phoenix fieldin October and initial production from the field commenced on October 19, 2010.All of our remaining commodity derivative contracts are designated as cash flow hedges and remain effective and qualify for hedge accounting as of September 30, 2010.The amount of ineffectiveness related to our oil and gas commodity contracts was immaterial for all periods presented in this Quarterly Report on Form 10-Q. As of September 30, 2010, we have the following volumes under derivative contracts related to our oil and gas producing activities totaling approximately 3.3MMBbl of oil and 14.2 Bcf of natural gas: Production Period Instrument Type Approximate Average Monthly Volumes Weighted Average Price Crude Oil: (per barrel) October2010 — December 2010 Collar 100MBbl $62.50-$80.73 October 2010 — December 2010 Swap 105MBbl October 2010—December 2010 Swap 107MBbl January 2011 — December 2011 Swap 198MBbl Natural Gas: (per Mcf) October 2010 — December 2010 Swap 1,020Mmcf October 2010 — December 2010 Collar 1,012Mmcf $6.00—$6.70 January 2011 — December 2011 Swap 675Mmcf 28 Table of Contents Changes in NYMEX oil and gas strip prices would, assuming all other things being equal, cause the fair value of these instruments to increase or decrease inversely to the change in NYMEX prices. Variable Interest Rate Risks As some of our long-term debt has variable interest rates and is subject to market influences, in January 2010 we entered into various interest rate swaps to stabilize cash flows relating to interest payments for $200 million of our Term Loan debt under our Credit Agreement (Note 9).These monthly contracts will mature in January 2012.Changes in the interest rate swap fair value are deferred to the extent the swap is effective and are recorded as a component of accumulated other comprehensive income until the anticipated interest payments occur and are recognized in interest expense. The ineffective portion of the interest rate swap, if any, will be recognized immediately in earnings within the line titled “net interest expense”.Ineffectiveness related to our interest swaps was immaterial for all periods presented in this Quarterly Report on Form 10-Q. Foreign Currency Exchange Risks Because we operate in various regions in the world, we conduct a portion of our business in currencies other than the U.S. dollar.We entered into various foreign currency forwards to stabilize expected cash outflows relating to certain vessel charters denominated in British pounds.We will have open foreign exchange contracts until the last one settles in June 2012. Quantitative Disclosures Related to Derivative Instruments The following tables present the fair value and balance sheet classification of our derivative instruments as of September 30, 2010 and December 31, 2009.The fair value amounts below are presented on a gross basis and do not reflect the netting of asset and liability positions permitted under the terms of our master netting arrangements.As a result, the amounts below may not agree with the amounts presented on our condensed consolidated balance sheet and the fair value information presented for our derivative instruments (Note 17). Derivatives designated as hedging instruments under ASC Topic No. 815: As of September 30, 2010 As of December 31, 2009 Balance Sheet Location Fair Value Balance Sheet Location Fair Value (in thousands) Asset Derivatives: Oil contracts Other current assets $ — Other current assets $ — Natural gas contracts Other current assets Other current assets Natural gas contracts Other assets, net Other assets, net — Interest rate swaps Other assets, net — Other assets, net — $ $ As of September 30, 2010 As of December 31, 2009 Balance Sheet Location Fair Value Balance Sheet Location Fair Value (in thousands) Liability Derivatives: Oil contracts Accrued liabilities $ Accrued liabilities $ Natural gas contracts Accrued liabilities — Accrued liabilities 59 Interest rate swaps Accrued liabilities Accrued liabilities — Oil contracts Other liabilities Other liabilities — Natural gas contracts Other liabilities Other liabilities — Interest rate swaps Other liabilities Other liabilities — $ $ 29 Table of Contents Derivatives that were not designated as hedging instruments (in thousands): As of September 30, 2010 As of December 31, 2009 Balance Sheet Location Fair Value Balance Sheet Location Fair Value (in thousands) Asset Derivatives: Natural gas contracts Other current assets $
